Case 1:19-cv-22702-KMW Document 144 Entered on FLSD Docket 08/24/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

   CORI ANN GINSBERG, NOAH MALGERI,
   KAYLYN WOLF, BILL WILSON, SHANNON
   HOOD, and ROBERT MCKEOWN, on behalf of
   themselves and all others similarly situated,

          Plaintiffs,
                                                                Case No.: 1:19-cv-22702-KMV
   v.

   VITAMINS BECAUSE LLC, CT HEALTH
   SOLUTIONS LLC, GMAX CENTRAL LLC,
   ASQUARED BRANDS LLC, INSPIRE NOW
   PTY LTD d/b/a BOOSTCEUTICALS, HEALTHY
   WAY RX LLC, KHAKIWARE INC., and JOLLY
   DOLLAR SUPPLY COMPANY, LLC.,

         Defendants.
   ________________________________________/

   DEFENDANTS’ VITAMINS BECAUSE AND CT HEALTH SOLUTIONS OBJECTION
       TO PLAINTIFFS’ NOTICE OF SERVICE OF SUBPOENA TO PRODUCE
        DOCUMENTS, MOTION TO QUASH SAME, AND INCORPORATED
                   MEMORANDUM OF LAW IN SUPPORT

          Defendants Vitamins Because, LLC and CT Health Solutions, LLC (collectively “Vitamins

   Because”) object to Plaintiffs’ Notice of Service of Subpoena to Produce Documents directed to

   non-party, Azorio LLC. As grounds therefore, Vitamins Because states:

          1.      On Thursday, August 20, 2020, at 3:39 p.m., Vitamins Because received electronic

   service of Plaintiffs’ Notice of Service of Subpoenas to Produce Documents (“the Notice”). A

   copy of the Notice along with the electronic service notification are attached as Exhibit A.

          2.      The Notice informed Vitamins Because and the other Defendants that Plaintiffs

   “will serve the attached Subpoena to Produce Documents” to non-party, Azorio LLC. Exhibit A

   (emphasis supplied). Azorio and Vitamins Because are defendants in a virtually identical purported



                                               Page 1 of 7

                                     JOHNSON DABOLL ANDERSON, PLLC
Case 1:19-cv-22702-KMW Document 144 Entered on FLSD Docket 08/24/2020 Page 2 of 7



   class action lawsuit filed by Plaintiff Ginsberg. See Cori Ann Ginsberg v. Azorio LLC, Vitamins

   Because and CT Health Solutions, case no: 1:20-cv-22329-MA. On August 11, 2020, Judge

   Altonaga entered an Order staying and administratively closing that case pending the resolution of

   this Honorable Court’s determination as to its subject matter jurisdiction. See Exhibit B. Vitamins

   Because filed a Motion to Stay Discovery pending resolution of the jurisdictional issues in this

   case on Thursday, August 20, 2020 [Dkt. 141].

          3.      On Friday, August 21, 2020 at 8:37 EST, Vitamins Because advised Plaintiffs that

   Vitamins Because objects to service of the non-party subpoena and asked that Plaintiffs not serve

   it until after Vitamins Because’s objection could be filed and ruled upon. See Exhibit C. Vitamins

   Because also asked Plaintiffs’ counsel for availability for a meet and confer on Vitamins Because’s

   objection to the non-party subpoena. See Exhibit C. Surprisingly, however, Vitamins Because then

   learned from counsel for Azorio -- not from Plaintiffs’ counsel -- that Plaintiffs had already served

   the non-party subpoena. See Exhibit D. In fact, Vitamins Because learned that Plaintiffs served

   Azorio with the subpoena before it gave Defendants’ notice under Rule 45(a)(4) despite Plaintiffs’

   Notice stating that Plaintiffs “will serve” the attached subpoena. See Exhibit A.

          4.      Vitamins Because objects to the subpoena for three reasons. First, Vitamins

   Because filed a Motion to Stay Discovery [Dkt. 141] pending a ruling on its Motion to Dismiss

   this case for lack of subject matter jurisdiction and, therefore, service of the non-party subpoena

   should wait until that Motion is resolved. Second, Judge Altonaga had previously entered an Order

   staying and administratively closing Plaintiffs’ case against Azorio and Vitamins Because after

   she learned of the Motion to Dismiss for lack of subject matter jurisdiction that was pending in

   this case and Vitamins Because is concerned that Plaintiffs are attempting to use the non-party

   subpoena to circumvent Judge Altonaga’s Order. Third, the discovery sought from Azorio is not



                                               Page 2 of 7

                                     JOHNSON DABOLL ANDERSON, PLLC
Case 1:19-cv-22702-KMW Document 144 Entered on FLSD Docket 08/24/2020 Page 3 of 7



   relevant to the issues in this case and Plaintiffs should pursue that discovery, if at all, in the case

   they chose to file against Azorio.

           5.       Rule 45(a)(4) is entitled “Notice to Other Parties Before Service.” Consistent with

   its title, the Rule states:

                    If the subpoena commands the production of documents, electronically
                    stored information, or tangible things or the inspection of premises before
                    trial [which the Subpoena at issue does], then before it is served on the
                    person to whom it is directed, a notice and copy of the subpoena must be
                    served on each party.

   Id. (emphasis supplied). The purpose of the notice required by Rule 45(a)(4) is to give an opposing

   party the opportunity to object. See e.g., Fla. Media. Inc. v. World Publ'ns, LLC, 236 F.R.D. 693,

   694 (M.D. Fla. 2006).

           6.       Plaintiffs’ failure to comply with the advance notice requirement in Rule 45(a)(4)

   makes their non-party subpoena invalid. See Florida Media, Inc, 236 F.R.D at 694 (granting

   defendant’s motion to quash non-party subpoenas due to plaintiff’s failure to comply with Rule

   45’s prior notice provision);1 Federal Deposit Ins. Corp. v. Kaplan, 2015 WL 4744361, *2 (M.D.

   Fla. 2015) (recognizing that “a court may properly quash a subpoena when the serving party fails

   to provide notice required by Rule 45(a)(4)); Gonzalez v. RFJD Holding Co., Inc., 2014 WL

   12600141 (S.D. Fla. 2014) (granting defendant’s objection and motion to quash because plaintiff

   failed to abide by the prior notice requirement in Rule 45(a)(4)). The Gonzalez court recognized

   that “[t]he notice provision is mandatory and failure to abide by this requirement constitutes

   grounds to quash a subpoena.” Id. at *2 (quoting Mirra v. Jordan, 2014 WL 2511020, at *3




   1
    The court observed that “prior notice” could be satisfied when notice is given simultaneously
   with the service of the subpoena. Id. at 695. While that observation seems inconsistent with the
   Rule, it is of no moment because, here, Plaintiffs did not give prior or simultaneous notice.

                                                 Page 3 of 7

                                        JOHNSON DABOLL ANDERSON, PLLC
Case 1:19-cv-22702-KMW Document 144 Entered on FLSD Docket 08/24/2020 Page 4 of 7



   (S.D.N.Y. 2014)); see also, Hall v. Louisiana, 2014 WL 1652791, at *12-13 (M.D. La. 2014);

   Firefighter’s Institute for Racial Equality v. City of St. Louis, 220 F.3d 898, 903 (8th Cir. 2000).

           7.      In addition to that procedural objection, Vitamins Because objects to the non-party

   subpoena because it appears to be a brazen attempt by Plaintiffs to do an end-run around Judge

   Altonaga’s Order staying and administratively closing the case that the same lawyers representing

   Ginsberg et al. in this case filed on behalf of Ginsberg against Azorio and Vitamins Because. Judge

   Altonaga closed Ginsberg’s case against Azorio pending the outcome of the subject matter

   jurisdiction challenge pending in this case. See Exhibit B. It is noteworthy that, prior to Judge

   Altonaga closing the case against Azorio, Plaintiffs had served Azorio with a request for

   production that sought virtually the same documents they are now seeking by their non-party

   subpoena in this case. Compare Exhibit A to Exhibit E. Plaintiffs did not serve their non-party

   subpoena in this case until after Judge Altonaga entered her Order. It is clear that Plaintiffs were

   unable to obtain the discovery from Azorio in the lawsuit they filed against Azorio so they simply

   sought to obtain that same information from Azorio through non-party discovery in this case.

   Vitamins Because objects to Plaintiffs’ attempt to use the non-party discovery process in this

   litigation to obtain discovery they are not entitled to obtain from Azorio in the separate and distinct

   lawsuit they filed against Azorio and Vitamins Because, especially when that discovery is not

   relevant to the issues in this case.

           WHEREFORE, Vitamins Because respectfully requests that this Honorable Court enter an

   order quashing Plaintiffs’ non-party subpoena to Azorio because of Plaintiffs’ non-compliance

   with Rule 45(a)(4) or, alternatively, enter an order that Azorio and the Defendants in this case are

   not required to respond to the subpoena pending a ruling on Vitamins Because’s Motion to Stay.




                                                   Page 4 of 7

                                          JOHNSON DABOLL ANDERSON, PLLC
Case 1:19-cv-22702-KMW Document 144 Entered on FLSD Docket 08/24/2020 Page 5 of 7



   Dated: August 24, 2020                         Respectfully submitted,

                                                  /s/David S. Johnson
                                                  David S. Johnson     FBN 096423
                                                  Scott W. Anderson FBN 738311
                                                  JOHNSON DABOLL ANDERSON, PLLC
                                                  2011 W Cleveland Street, Suite F
                                                  Tampa, Florida 33606
                                                  Telephone: (813) 377-2499
                                                  Fax: (813) 330-3156
                                                  djohnson@jdalegal.com
                                                  sanderson@jdalegal.com
                                                  aglisson@jdalegal.com

                                                  Counsel for Vitamins Because and CT
                                                  Health Solutions

                              MEET AND CONFER CERTIFICATION

          Pursuant to Local Rule 7.1, at 8:37 a.m. on August 21, 2020 (only a few hours after

   receiving Plaintiffs’ Notice), counsel for Vitamins Because advised Plaintiffs’ counsel that

   Vitamins Because objects to service of the subpoena, that Plaintiffs should not serve the subpoena

   until Vitamins Because’s objection could be filed and heard, and Vitamins Because requested time

   for a meet and confer. Two hours later, Plaintiffs, for the first time, informed Vitamins Because

   that the subpoena had already been served thereby negating a meet and confer on Vitamins

   Because’s objection. Plaintiffs’ disregard for the procedural requirements of Rule 45(a)(4)

   prevented Vitamins Because from conducting the meet and confer required by Local Rule 7.1.

                                    CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on this 24th day of August, 2020 I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of this

   filing to the following counsel of record on the attached service list.

                                                  /s/David S. Johnson



                                                Page 5 of 7

                                      JOHNSON DABOLL ANDERSON, PLLC
Case 1:19-cv-22702-KMW Document 144 Entered on FLSD Docket 08/24/2020 Page 6 of 7



                                         SERVICE LIST

   Tod Aronovitz (FBN 186430)                              Brendan H. Little
   Barbara Perez (FBN 989304)                              LIPPES MATHIAS WEXLER
   ARONOVITZ LAW                                           FRIEDMAN, LLP
   2 South Biscayne Boulevard                              50 Fountain Plaza, Suite 1700
   One Biscayne Tower                                      Buffalo, NY 14202
   Suite 3700                                              Tel: 716-853-5100
   Miami, FL 33131                                         blittle@lippes.com
   Tel: 305-372-2772 Fax: 305-397-1886
   ta@aronovitzlaw.com                                     Alessandro A. Apolito
   bp@aronovitzlaw.com                                     LIPPES MATHIAS WEXLER
   Attorneys for Plaintiffs                                FRIEDMAN, LLP
                                                           822 US Highway A1A, Suite 101
   Jay I. Brody (Admitted Pro Hac Vice )                   Ponte Vedra Beach, FL 32082
   Gary S. Graifman (Admitted Pro Hac Vice)                Tel: 904-660-0020
   KANTROWITZ, GOLDHAMER &                                 aapolito@lippes.com
   GRAIFMAN, P.C.                                          Attorneys for ASquared Brands
   747 Chestnut Ridge Road Chestnut Ridge
   New York 10977                                          Leon N. Patricios (FBN 0012777)
   Tel: 845-356-2570                                       ZIMPANO PATRICIOS, P.A.
   ggraifman@kgglaw.com                                    312 Minorca Ave.
   jbrody@kgglaw.com                                       Coral Gables, FL 33134
   Attorneys for Plaintiffs                                Tel: 305-444-5565
                                                           Fax: 305-444-8588
   Nicholas A. Migliaccio                                  lpatricios@zplaw.com
   Jason S. Rathod                                         jzumpano@zplaw.com
   MIGLIACCIO & RATHOD LLP
   412 H Street N.E., Ste. 302                             Richard J. Oparil (admitted pro hac
   Washington, DC 20002                                    vice)
   Tel: 202-470-3520                                       ARNALL GOLDEN GREGORY
   nmigliaccio@classlawdc.com                              1775 Pennsylvania Ave., NW
   Attorneys for Plaintiffs                                Suite 1000
                                                           Washington, DC 20006
   Joseph A. Source                                        T: 202-677-4030
   JOSEPH A. SORCE & ASSOCS., P.A.                         Richard.oparil@agg.com
   999 Ponce de Leon Blvd., Suite 1020                     Attorneys for GMAX Central, LLC
   Coral Gables, FL 33134
   Tel: 305-529-8544                                       Mark Migdal & Hayden
   jsorce@flconstructionlawyer.com                         Yaniv Adar
   Attorney for Defendants Khakiware, Inc.                 Joshua A. Migdal
   and Healthy Way RX, LLC                                 80 S.W. 8th Street, Suite 1999
                                                           Miami, FL 33130
   Catherine L. Davis                                      Tel: 305-374-0440

                                             Page 6 of 7

                                  JOHNSON DABOLL ANDERSON, PLLC
Case 1:19-cv-22702-KMW Document 144 Entered on FLSD Docket 08/24/2020 Page 7 of 7



   Wilson, Elser, Moskowitz,                               yaniv@markmigdal.com
   Edelman & Dicker LLP                                    josh@markmigdal.com
   100 Southeast 2nd Street, Ste. 2100                     eservice@markmigdal.com
   Miami, FL 33131                                         Attorneys for Jolly Dollar
   Tel: 305-341-2254                                       Supply Co., LLC
   Catherine.davis@wilsonelser.com
   Attorneys for Inspire Now PTY Ltd.,
   d/b/a Boostceuticals




                                           Page 7 of 7

                                  JOHNSON DABOLL ANDERSON, PLLC
